Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claims 1 and 8 with the limitation, “wherein both the first antenna and the second antenna are dipole antennas.”
The amendment overcomes the prior art rejection under He in view of Hyjazie because the second antenna of He comprises patch antennas instead of dipole antennas.
Kosaka et al. (US 2018/0269577 A1) teaches a dual band antenna comprising a first antenna arranged on a first PCB, and a second antenna arranged on a second PCB, wherein the first antenna and the second antenna are dipole antennas (Fig. 22). However, Kosaka does not teach that a reflection panel serves as a reflector for both the first antenna and the second antenna, comprising an artificial magnetic conductor, and positioned such that the second PCB is disposed between the first PCB and the reflection panel, because Kosaka teaches a separate reflection panel (104 and 103, Fig. 22) for each of the first antenna and the second antenna.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable. Regarding independent claims 1 and 8, patentability is indicated as existing, at least in part, with the claimed combination of elements and features of: 
“a first antenna arranged on the first PCB, 

The pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845